IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                  Assigned on Briefs October 21, 2014

           WILLIAM T. JOHNSON v. STATE OF TENNESSEE
                Appeal from the Criminal Court for Hamilton County
                      No. 284499        Don W. Poole, Judge




               No. E2014-00828-CCA-R3-PC - Filed December 8, 2014




J AMES C URWOOD W ITT, J R., J., concurring.

              I fully concur in the majority opinion in this case. I only write separately to
express a view that counsel’s absence from court – even during jury deliberations and verdict
announcement – for reasons no more substantial than coaching a basketball game presents
a closer question than our opinion may suggest. It may be that a certain casualness has
permeated the practice of law, and courts and lawyers should be vigilant in maintaining
standards of regularity and professionalism.




                                                  JAMES CURWOOD WITT, JR., JUDGE